DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: Line 10 recites “a winding arrangement”, this limitation has already been introduced in line 4.  Therefore, it is unclear if this is the same or a different winding arrangement. 
Line 13 recites “the amplitude of the voltage and/or the current flow”.  Presumably this is referring to the amplitude of the voltage and/or the current flow of the rotor.  However, for clarity, the limitation should clearly recite this.  Further, for clarity, if the limitation “amplitude” is modifying the current flow as well as the voltage, the limitation should recite “the amplitude of the voltage and/or the amplitude of the current flow”.
of the rotor.  For clarity, the limitation should clearly recite this.  Further, for clarity, if the limitation “frequency” is modifying the current flow as well as the voltage, the limitation should recite “the frequency of the voltage and/or the frequency of the current flow”.
Line 18 recites “the frequency of the voltage and/or the current flow”.  Presumably this is referring to the frequency of the voltage and/or the current flow of the rotor.  For clarity, the limitation should clearly recite this.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (“Xue”; US 2016/0177924).
Regarding claim 2: Xue discloses a method for operating a double-fed asynchronous machine (Fig. 1), comprising: 
- exciting an exciter winding of a rotor of the asynchronous machine by adjusting at least one electrical variable independently of armature values of a winding arrangement of a stator of the asynchronous machine so as to attain a predetermined phase position and a predetermined amplitude in the stator, wherein the at least one electrical variable comprises an amplitude and/or a frequency of a voltage or of a current flow of the rotor (paragraph 0041); 
- during a start-up process (in this case referred to as “low speed operating mode”) of the asynchronous machine and while the exciter winding is adjusted and while a winding arrangement of the stator is disconnected from an electrical grid (via S2, Fig.3a, paragraph 0040); 
- increasing a speed of rotation of the rotor (Fig. 7, prior to “switching wind speed”), 
- adjusting the amplitude of the voltage and/or of the current flow to less than a predetermined start-up limit value (point in Fig. 7 where switching wind speed is reached, about 250 kW), and 
- adjusting the frequency of the voltage and/or of the current flow to a grid frequency of the electrical grid (inherent as they must be matched for effective functionality); 
- thereafter connecting the winding arrangement to the electrical grid (via S2, Fig. 3b); and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/SEAN GUGGER/           Primary Examiner, Art Unit 2832